Citation Nr: 0524646	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  98-19 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral hearing loss.

This case was previously remanded in April 2000 and October 
2003 for additional development and adjudicative action.  The 
case has been returned to the Board for further appellate 
review. 


FINDING OF FACT

Competent evidence of hearing loss in service, manifestations 
of sensorineural hearing loss within one year following the 
veteran's discharge from service, or of a nexus between the 
post service bilateral hearing loss disability and service, 
is not of record.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) VA will request that the claimant provide 
any evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter sent to the veteran.  Since 
this letter fully provided notice of elements (1), (2), (3), 
and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, it must be 
noted that the veteran is clearly aware of the evidence 
necessary to substantiate a claim for service connection.  
For example, he has stated that he was exposed to loud noises 
in service and that he developed hearing loss following 
service, which he attributes to the exposure to loud noises 
in service.  This establishes that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records.  The veteran claimed that he had received treatment 
at "Smith Tower" in 1965.  The RO informed the veteran that 
at that time, "Smith Tower" was a VA outpatient treatment 
center, but that VA records did not show treatment at that 
time.  It asked the veteran to provide the name of the 
individual who provided treatment at that time.  The record 
reflects that the veteran did not respond to the RO's 
request.  Thus, the Board finds that there is no duty for VA 
to obtain the 1965 treatment records.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield, supra.

II.  Decision

The veteran asserts that he developed bilateral hearing loss 
in service.  At a March 2000 hearing before the Board, the 
veteran testified that he served on a ship as a boson's mate 
and worked around guns in that he was a "first loader."  He 
stated that he was exposed to gun noise, which lasted from 
five minutes to three hours on, a daily basis.  He noted he 
was not provided with any hearing protection.  The veteran 
stated that from time to time, he would have ringing in his 
head, but denied currently having tinnitus.  He testified he 
served on the ship for approximately two years.  He stated he 
did not go see a doctor about his hearing because he just 
accepted that he would have hearing loss.  The veteran stated 
he had been issued hearing aids following service because of 
his hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999)

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004), 
which provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  
While the veteran is competent to allege that he felt he had 
hearing loss in service, the service medical records do not 
substantiate that allegation.  In fact, the May 1965 
separation examination shows that the veteran's hearing was 
15/15 in both spoken voice and whispered voice, which means 
that his hearing was normal at the time he separated from 
service.  

Based upon the evidence in the claims file, the first time 
the veteran's hearing was tested following his discharge from 
service was in January 1971.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10

10
LEFT
10
10
5

0

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  Thus, at that time, which was six years following the 
veteran's discharge from service, the veteran's hearing was 
considered normal.  See Hensley, 5 Vet. App. at 157 (the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss).  

The veteran has a current diagnosis of bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  The 
evidence shows that the veteran met the criteria for hearing 
loss disability in the left ear in February 1996.  Pure tone 
thresholds in the right ear have been shown to be more 
erratic.  In February 1996, he was diagnosed with 
sensorineural hearing loss in the right ear; however, in May 
1996 and May 1997 VA audiological evaluations, it shows that 
the veteran's right ear hearing loss did not rise to the 
level of a hearing loss disability for VA purposes.  See id.  
Regardless, as stated above, the veteran has current 
bilateral hearing loss disability for VA purposes.  

In October 2003, the Board remanded this claim for the 
veteran to be examined and for the VA audiologist to provide 
an opinion regarding whether the veteran's post service 
hearing loss disability was related to service.  In a June 
2004 VA audiological evaluation report, the examiner noted 
that the veteran's hearing was considered normal when tested 
in 1971 and that his hearing loss had worsened significantly 
starting in 1997.  She concluded that since the veteran's 
hearing was normal in 1971 that it was "unlikely that his 
current hearing loss is due to military service."  She 
opined that the hearing loss was due to other causes in the 
intervening time, such as illness.  Thus, there is competent 
evidence that the veteran's current bilateral hearing loss is 
not related to service.  There is no competent evidence to 
refute this opinion.  While the veteran has attributed the 
current bilateral hearing loss disability to his service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss disability cannot be 
granted because there is no evidence of hearing loss in 
service, evidence of manifestations of sensorineural hearing 
loss to a compensable degree within one year following his 
discharge from service, and no competent evidence of a nexus 
between the current bilateral hearing loss disability and 
service.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a bilateral hearing loss 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss is denied.



________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


